Citation Nr: 0841503	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pheonix, Arizona.  Jurisdiction over the veteran's case was 
subsequently transferred to the Little Rock RO.

In October 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to automobile and adaptive 
equipment or adaptive equipment only and to specially adapted 
housing or a special home adaptation grant.  The veteran 
contends that he has permanently lost the use of both feet.

In March 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The veteran was noted to have 
fused left and right ankles.  The veteran was indicated to be 
wheelchair bound due to recent right foot hammer toe and left 
shoulder surgery.  As such, the examiner could not assess his 
gait, weight bearing ability of the veteran's lower 
extremities, or opine as to the veteran's need to use braces, 
crutches, canes, or a wheelchair on a regular or constant 
basis.

The Board notes that VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 § C.F.R. § 3.159 (2008).  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2008).  As 
the veteran was still convalescing and wheelchair bound from 
recent surgery at the time of the March 2006 examination, the 
examination is inadequate for evaluation purposes in light of 
the criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only, entitlement to 
specially adapted housing, and entitlement to a special home 
adaptation grant.  Accordingly, the claims must be remanded 
for the veteran to be afforded another examination.

In addition, the veteran reported in his testimony at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge in October 2008 that his conditions were worsening.  
Indeed, during the hearing, it appeared that the veteran's 
condition had indeed increased in severity and that he might 
well suffer from essential loss of use of his lower 
extremities.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board further notes that VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2008).  In a private physician note, 
dated in January 2006, Dr. S.W. reported that the veteran was 
currently under his care.  However, a review of the claims 
folder does not reveal that any treatment records regarding 
the veteran from Dr. S.W. contemporaneous with the 
physician's note have been associated with the claims folder.

In addition, in the examination report, dated in March 2006, 
the veteran was noted to be receiving treatment at Premiere 
Orthopedics in Colorado Springs, Colorado.  The Board notes 
that no private treatment records, including any of Premiere 
Orthopedics in Colorado Springs, dated after January 2001 
have been associated with the claims folder.  Accordingly, on 
remand, the records of the veteran's treatment by Dr. S.W.'s 
and at Premiere Orthopedics in Colorado Springs, Colorado, 
must be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Dr. S.W.'s 
and Premiere Orthopedics in Colorado 
Springs, Colorado.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.

2.  After completion of the above 
development the veteran should be 
afforded an appropriate VA examination to 
determine the current severity of his 
service-connected disabilities.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
indicated tests and studies should be 
performed.  

The examiner should specifically state 
whether the veteran has permanently lost 
the use of both of his feet; whether the 
veteran has lost the use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; and/or 
whether the veteran has lost the use of 
one lower extremity together with the 
loss of use of one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, readjudicate the appeal.  
If the benefits sought on appeal are not 
granted in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

